\

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH

ALLIANCE OF NONPROFIT FOR
INSURANCE RISK RETENTION GROUP,

A VERMoNT coRPoRATioN; 2116-CV-01896-MJH

Plaintiff,
vs.

TRANSDEV, TNC., NORTHERN AREA
MULTI~SERVICE CENTER OF
ALLEGHENY COUNTY, DANIEL
ROBERT BURRELLI, JANE DOE, BY
AND THORUGH HER BRGTHER AND l
LEGAL REPRESENTATIVE, JOHN DOE;
AND JOHN DOE, INDIVIDUALLY AND
IN HIS OWN RIGHT;

\/\/\/\_/\/\_/\_/\_/\/\_/\./\/\./\_/V\/\/V\/\./

Defendants,
OPINION

Plaintiff, Alliance of Nonprotit for lnsurance Risl< Retention Group (“ANI”), brings the
Within action for declaratory judgment to define its obligations to defend and/or indemnify
Defendants, Transdev, lnc. (“Transdev”) and Nolthern Area Multi~SerVice Center of Allegheny
County (“NAMS”), arising from a claim for alleged sexual misconduct by Defendant, Robei't
Burrelli, against Defendant, Jane Doe. (ECF No. 80).

Pending before the Court is Plaintiff, ANI’s, Motion to Stril<e Afflrmative Defenses;
Defendants, Jane Doe, by and through her brother and legal representative, John Doe, and Joe
Doe, individually and in his own right’s (“Doe Defendants”), Motion for Partial Summary
Judgment; and Plaintiff, ANI’s, Motion for Summary Judgment. Upon consideration of the
Amended Complaint (ECF No. 80); Stipulation of Facts (ECF No. 81); Defendant, Transdev’S,

AnsWer and Afi`irmative Defenses (ECF No. 82); Defendant, NAMS’s, Answer and Aftirmative

 

 

Defenses (ECF No. 83); Doe Defendants’ Answer and Affirmative Defenses (ECF No. 84);
Plaintiff, ANI’S, Motion to Strike Doe Defendants’ Affirmative Defenses to Amended Complaint
(ECF No. 86); Defendants, Does’, Response to Plaintiff§ ANI’S, Motion to Stril<e (ECF No. 91);
Doe Defendants’ l\/Iotion for'Partial Summary Judgrnent (ECF Nos. 92-95); Plaintiff, ANl’s,
Motion for Summary Judgment and Response to Doe Defendants’ Motion for Partial Summary
Judgrnent (ECF No. 96); Defendant, Transdev’s, Response to Doe Defendants’ l\/lotion for
Paitial Summary Judgment (ECF Nos. 97-100); Defendant, NAMS’s, Response in Opposition to
Defendants, Does’S, Motion for Partial Summary Judgment (ECF Nos. lOl-lOS); Defendant,
Transdev’s, Response to Plaintiff, ANl’s, l\/Iotion for Summary Judgment (ECF No. 106);
Defendant, NAMS’s, Response to Plaintiff, ANl’s, Motion for Summary Judgment (ECF No.
107); Doe Defendants’ Response to Plaintiff, ANI’s, Motion for Summary Judgment (ECF No.
108); Plaintiff, ANI’S, Sur-Reply to Respective Defendants’ Responses to Motion for Summary
Judgment (ECF No. 109), the arguments of counsel, and for the reasons stated below, Plaintiff,
ANI’s, Motion for Summary Judgment is granted; Doe Defendants’ Motion for Paitial Summary
Judgment is denied; and Plaintiff, ANl’s, Motion to Stril<e Affn“mative Defenses is moot.

I. BACKGROUND

The parties stipulated to the facts as follows. (ECF No. 81). On No\/ember 15, 2016, the
Doe Defendants initiated a lawsuit in the Court of Common Pleas of Allegheny County against
NAMS, Transdev, Inc. ("Transdev") and Daniel Robert Burrelli, docketed at G.D. No. 16-
22081. ld. at il l. On l\/lay 9, 2017, the Doe Defendants filed an Amended Complaint
("Underlying Complaint"), the allegations of which Superseded the allegations set forth in the

November 15, 2016 Complaint. Id. at il 3.

 

The Underlying Complaint alleges that Defendant, Daniel Robert Burrelli (“Burrelli”),
was an agent, servant or employee of either NAMS, Transdev or both, and he was acting within
the course and scope of his employment ]d. at il 12. The Underlying Complaint further alleges,
that beginning in 2012 or 2013, Transdev and NAMS selected and appointed Defendant,
Burrelli, as Jane Doe's driver. Id at il 13. The Underlying Cornplaint alleges that, for
approximately two years prior to March ll, 2015, Defendant, Bun‘elli, was the driver who
provided much of the Service that Jane Doe required ]d. at il 14. The Underlying Complaint
alleges that Defendant, Burrelli, engaged in improper sexual conduct with Jane Doe. Id. at il 15.
The Underlying Complaint alleges that during the period that Defendant_, Burrelli, Was engaging
in improper sexual conduct with lane Doe, he did so in his capacity as a driver for and as an
agent, servant, employee, and/or representative of Transdev and NAMS. Id. at il 16. According
to the Underlying Complaint, Defendant, Burrelli, admitted to improper sexual conduct with
lane Doe during the time period between 2013 and 2015. Id. at il 17. Defendant, Burrelli,
voluntarily and knowingly pleaded guilty to criminal rape of a mentally disabled person,
involuntary deviate sexual intercourse with a person with a mental disability and indecent assault
of a person with a mental disability. Ic'l. at il 18. The Underlying Complaint alleges that
Transdev and NAl\/IS were "in a special position such that they were and are each responsible
and vicariously liable for Burrelli's actions." Id. at il 19.

Further, the Underlying Complaint alleges that Ti'ansdev and NAMS were "each
negligent in their actions and inactions with respect to lane Doe independent of their vicarious
liability for the actions of Burrelli." ]d. at il 20. The Underlying Complaint also alleges that
Transdev and NAMS "were individually and collectively able to prevent Burrelli from

repeatedly raping and sexually assaulting Jane Doe; however, they individually and collectively

 

 

failed to do so." Ia’. at il 21. The Underlying Coinplaint further alleges, "[i]t was reasonably
foreseeable that if Transdev and NAMS did not adequately screen and train Burrelli and exercise
sufficient supervision, direction, and control over him, then there was no way for them to
adequately discharge the highest, special and ordinary duties of care that they each owed to lane
Doe under the circumstances." Id. at il 22.

During the relevant time periods, Transdev and NAMS were parties to a subcontract that
provided as follows:

Confractor [NAMS] shall indemnify, save harmless, and defend ACCESS, Veolia
Transportatl'on, Inc. [Transdev], Veolia Environmental Inc., Connex Transit, Inc.,
Connex Noith America, lnc., ATC/Vancom, lnc., and Port Authority and all its
officers, agents and employees, from and against any and all claims, loss or
damage, charge or expense, including all costs of suits and reasonable attorney’s
fees, to which it or any of them may be put or subjected by reason of any damage,
loss, or injury to persons, including accidental death, or property damage caused
by or resulting from the action or inaction of Cont/'actor, irs employees, and/or
agents in the performance of this Agreen'zenf.

(ECF Nos. 81 at il 110 and 81~6 at p. 3)(ernphasis added).

The parties further stipulated regarding coverage available under certain insurance
policies ]a’. at il 5. Those stipulations have been summarized by the parties, as conclusions
regarding coverage:

A. The Improper Sexual Conduct Exclusion made part of the 2013 Primary Policy
and the 2014 Primary Policy excludes coverage to NAMS and Daniel Robert
Burrelli under the Commercial General Liability Coverage part included in the
2013 Primary Policy and the 2014 Primary Policy;

B. The Improper Sexual Conduct And Physical Abuse Exclusion made part of the
2015 Primary Policy excludes coverage to NAMS and Daniel Robert Burrelli
under the Commercial General Liability Coverage part included in the 2015
Primary Policy;

C. To the extent that Transdev is an insured or additional insured on any ANI
policy, it is only an insured or additional insured on the Commercial General
Liability Coverage part included in the 2013 Primary Policy, the 2014 Primary
Policy and the 2015 Primary Policy;

 

D. As an additional insured on the Commercial General Liability Coverage

part of the 2013 Primary Policy and the 2014 Primary Policy, the Improper Sexual
Conduct Exclusion excludes coverage to Transdev under the 2013 Primary Policy
and the 2014 Primary Policy;

E. As an additional insured on the Commercial General Liability Coverage Part of
the 2015 Primary Policy, the lmproper Sexual Conduct And Physical Abuse
Exclusion excludes coverage to Transdev under the 2015 Primary Policy;

F. The lmproper Sexual Conduct Liability Coverage part included in the 2013
Primary Policy is potentially triggered by the allegations in the Underlying
Complaint; however:

i. Because Defendant Burrelli plead guilty to improper sexual
conductwith lane Doe, there is no coverage available to Defendant
Burrelli under the lmproper Sexual Conduct Liability Coverage
part included in the 2013 Primary Policy;

ii. Transdev is not an insured or additional insured on the lmproper
Sexual Conduct Liability Coverage part included in the 2013
Primary Policy; and

G. There is no coverage available to NAMS, Transdev or Defendant Burrelli
under the 2013 Umbrella Policy, the 2014 Uinbrella Policy or the 2015 Umbrella
Policy;

H. Transdev has tendered its defense in the Underlying Lawsuit pursuant to the
terms of the Subcontract;

I. NAMS has accepted the tender pursuant to the terms of the Subcontract;

J. NAMS has requested that ANI provide for Transdev's defense in the
Underlying Lawsuit pursuant to the terms of the Subcontract and the definition of
"insured contract";

ln its Amended Complaint for Declaratory Judgment (ECF No. 80) as well as in its
Motion for Summary Judgment (ECF No. 96), Plaintiff, ANl, seeks the following:

1. Under the terms of the lmproper Sexual Conduct Liability
Coverage Forrn made part of the 2013 Primary Policy and the 2014
Primary Policy, all acts of improper sexual conduct committed by
Daniel Robeit Burrelli are deemed to have occurred on the date of
the first such act_;

 

2. Under the terms of the Improper Sexual Conduct And Physical
Abuse Liability Coverage Fonn made part of the 2015 Primary
Policy, all acts of improper sexual conduct committed by Daniel
Robert Burrelli are deemed to have occurred on the date of the first
such act;

3. The first act of improper sexual conduct occurred after March 4,
2013, therefore only the lmproper Sexual Conduct Liability
Coverage Form made part of the 2013 Primary Policy applies;

4. The Subcontract made by and between Transdev and NAMS is an
"insured contract" within the meaning of the lmproper Sexual
Conduct Liability Coverage Form made part of the 2013 Primary
Policy; l

5. ANI, by providing a defense to Transdev at the request of NAl\/IS,
is acting in accordance with the "insured contract" provisions of
the lmproper Sexual Conduct Liability Coverage Form made part
of the 2013 Primary Policy; and,

6. The Limits of Coverage are eroded by the cost of the defense
provided by ANl to NAMS and Transdev.

(ECF No. 96~6). ln their responses, Defendants, Transdev and NAl\/IS, do not contest any of
Plaintiff, ANl’s, requests in its l\/lotion for Summary Judgment. (ECF Nos. 106 and 107).
However, in their response, the Doe Defendants contest the relief requested in numbers 4 and 5,
while they concede the requested relief in numbers 1, 2, 3, and 6. (ECF No. 108). The Doe
Defendants also filed their own Motion for Paitial Summary Judgment (ECF No. 92), arguing that
ANI is not legally obligated, and, in fact, is prohibited from providing a defense for or paying for
Defendant, Transdev’s, defense costs

II. STANDARD OF REVIEW

Summary judgment may only be granted where the moving party shows that there is no
genuine dispute about any material fact, and that judgment as a matter of law is warranted. Fed.
R. Civ. P. 56(a). Pursuant to Federal Rule of Civil Procedure 56, the court must enter summary

judgment against a party who fails to make a showing sufficient to establish an element essential

 

to his or her case, and on which he or she will bear the burden of proof at trial. Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). In evaluating the evidence, the court must interpret the facts
in the light most favorable to the nonmoving paity, drawing all reasonable inferences in his or
her favor. Watson v. Abz'ngton Twp., 478 F.3d 144, 147 (3d Cir. 2007).

In ruling on a motion for summary judgment, the court’s function is not to weigh the
evidence, make credibility determinations or to determine the truth of the matter, but only to
determine whether the evidence of record is such that a reasonable jury could return a verdict for
the nonmoving party. Reeves v. Sanderson Plarnbing Prods., Inc., 530 U.S. 133, 150-51 (2000)
(citing decisions); Anderson v. Liberty Lobby, 477 U.S. 242, 248-49 (1986); Sz`mpson v. Kay
Jewelers, Dz`v. ofoerling, Inc., 142 F.3d 639, 643 n. 3 (3d Cir. 1998). The mere existence of a
factual dispute, however, will not necessarily defeat a motion for summary judgment Only a
dispute over a material fact--that is, a fact that would affect the outcome of the suit under the
governing substantive law-will preclude the entry of summary judgment Liberz‘y Lobby, 477
U.S. at 248.

III. DISCUSSION

A. Defendant, Does’, Standing

As a preliminary matter, the issue of the Doe Defendants standing to pursue the
declaratory relief they seek, must be addressed The Declaratory Judgment Act permits a
district court, “[i]n a case of actual controversy within its jurisdiction,” to “declare the rights and
other legal relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).

However, before granting or denying such relief, a court must determine whether an

 

“actual controversy” exists within the meaning of the Declaratory JudgmentAct.1 See id; Spivey
Co. v. Travelers Ins. Cos., 407 F. Supp. 916, 917 (E.D. Pa. 1976). Though there is no precise
definition as to what constitutes an “actual controversy” for purposes of both the Declaratory
Judgment Act and Article III of the Constitution, at the very least, the facts alleged in a
complaint must present a substantial controversy between adverse parties of sufficient
immediacy and reality as to warrant a declaratory judgment. Maryland Cas. Co. v. Pacz’fzc Coal
& Oz'l Co., 312 U.S. 270, 273 (1941).

The Third Circuit has held that an injured third party has standing to defend itself in a
declaratory judgment action brought by an insurer against its insured and the injured third
party. See Amerz'can Aa)‘oniobile Ins. Co. v. Murray, 658 F.3d 311 (3d Cir. 2011); Federal
Keznper lnsurance Co. v. Raascl)er, 807 F.2d 345 (3d Cir. l986)(emphasis added). ln both cases,
the insurance company initiated the declaratory action and named the insured and the injured
third party as defendants In these cases, the injured parties and the named insureds were
arguing in favor of coverage. Here, the named insureds have all consented and agree that ANI is
obligated to provide defense coverage to Transdev; however, Defendant, Does, argue against
such coverage. Doe Defendants, in seeking to defeat insurance coverage for defense costs, raise
a de facto Declaratory Judgment action against ANI, Transdev, and NAMS. This posture has
been disfavored In Carrasquz`llo v. Kelly, No. CV 17-4887, 2018 WL 1806871, at *4 (E.D. Pa.

Apr. 17, 2018), third party injured plaintiffs, who were not parties to the insurance contract at

 

‘ Though parties did not raise the issue of subject matter jurisdiction, this Court has the
authority to raise it sua sponte See B&P Holdings I, LLC v. Grand Sasso, lnc., 114 Fed.Appx.
461, 465 (3d Cir. 2004) (citing Kontrick v. Ryan, 540 U.S. 443 (2004) ). In addition, the parties
cannot waive or stipulate to this Court’s subject matter jurisdiction See Sosna v. lowa, 419 U.S.
393, 398 (1975) (“While the parties may be permitted to waive nonjurisdictional defects, they
may not by stipulation invoke the judicial power of the United States in litigation which does not
present an actual ‘case or controversy’ ”).

 

 

issue, initiated a declaratory judgment action seeking to dictate the terms of the contractual
relationship between the insurer and insured. Id. The Carrasquz'llo Court found that the injured
party lacked standing, because she was seeking a declaration about third parties' legal interests
rather than her own. Id. The injured party in Carrasqaz'llo requested a declaration regarding
what the insurer was required to do for its insured. The issue was not about determining what
the insurer was required to do for the injured party Plaintiff. Id. Carrasqaz'llo reasoned that the
injured party was litigating about the legal interests between the insured and insurer rather than
of her own; therefore, she had no standing to pursue the case. ld. Further, the injured party did
not allege that she had been assigned any rights of the insured under the insurance policy at
issue. Thus, Carrasqaillo concluded that there was not an actual and justiciable controversy
sufficient to provide it with subject matter jurisdiction over the action. Id.

Likewise, in this case, the issues and legal interests regarding the duty to defend, vis-a-vis
ANI, NAl\/IS, and Transdev are not issues for which the Doe Defendants have standing to
litigate, because the Does do not have a legal interest in whether ANI provides Transdev with a
defense. While the Does argue that the expenses incurred by ANI to defend Transdev impact
their ability to collect any ultimate judgment, because the defense costs reduce the policy
coverage limits, such does not affect the legal rights of the Does to obtain a judgment against
NAMS and/ or Transdev. lt only relates to the indemnity fund remaining for ANI to pay on
behalf of its insureds. Accordingly, the Doe Defendants lack standing to request the affirmative
action they present in their l\/Iotion for Summary Judgment.

B. Plaintiffs’ Motion for Summary Judgment and Defendant’s Motion for Partial
Summary Judgment

Although the Court has concluded that the Doe Defendants lack standing to pursue their

requested declaratory relief in regards to the ANI, NAl\/IS, and Transdev contracts, in order to

 

afford full review and resolution of the summary judgment motions, this section will address the
Plaintiffs and Doe Defendants’ respective l\/lotions for Summary Judgment. Each Motion for
Summary Judgment filed by Plaintiff, ANI, and the Doe Defendants, concern the following
issues:
a. Whether the Subcontract made by and between Transdev and NAMS is an "insured
contract" within the meaning of the Improper Sexual Conduct Liability Coverage
Form made part of the 2013 Primary Policy; and
b. Whether ANI, by providing a defense to Transdev at the request of NAl\/IS, is acting
in accordance with the "insured contract" provisions of the lrnproper Sexual Conduct
Liability Coverage Form made part of the 2013 Primary Policy.
1. Contract Interpretation
a. Insurance Contracts Generally
lt is the function of the court to interpret insurance contracts under Pennsylvania
law. Melrose Hotel Co. v. St. Paul Fire & Marz`ne Ins. Co., 432 F.Supp.2d 488, 495
(E.D.Pa.2006) (citing 401 Fourth St., Inc. v. Investors Ins. Grp., 583 Pa. 445, 879 A.2d 166, 171
(2005)). The court's primary consideration in performing this function is “ ‘to ascertain the intent
of the parties as manifested by the language of the written instrument.’ ” Home Ins. Co. v. Law
Q/j‘ices of Jonarhan DeYoz/ng, 32 F.Supp.2d 219, 223 (E.D.Pa.1998) (quoting Standard Venetian
Blz'nd Co. v. Am. E)npire Ins. Co., 503 Pa. 300, 469 A.2d 563, 566 (1983)). The policy must be
read as a whole and construed in accordance with the plain meaning of terms. C.H. Hez`st Car'z`be
Corp. v. Am. Home Assarance Co., 640 F.2d 479, 481 (3d Cir.l98l). Words of common usage
must be “construed in their natural, plain, and ordinary sense, with a court free to consult a
dictionary to inform its understanding of terms.” Melrose Horel Co., 432 F.Supp.2d at 495

(citing Madison Consl‘r. Co. v. Harleysvz'lle Mat. Ins. Co., 557 Pa. 595, 735 A.2d 100, 108

(1999)).

10

 

 

b. Duty to Defend

ln Pennsylvania, an insurer's duty to defend is determined by comparing the allegations
in the complaint with the relevant policy of insurance. Kvaerner Metals Div. v. Commercial
Union Ins. Co., 589 Pa. 317, 908 A.2d 888, 896 (2006) (“lt is well established that an insurer's
duties under an insurance policy are triggered by the language of the complaint against the
insured.”). “[A]n insurance company is obligated to defend an insured whenever the complaint
filed by the injured party may potentially come within the policy's coverage.” Pac. Indem. Co. v.
Linn, 766 F.2d 754, 760 (3d Cir. 1985)(emphasis in original). In the present case, the Doe
Defendants are the plaintiffs in the underlying lawsuit; they are suing both NAMs and Transdev
and others in said lawsuit. ANI’s duties, under the contracts at issue in the underlying case,
concern providing the defense and the damages payments up to the limits of insurance coverage
if Transdev and/or NAMS are found liable. These contractual duties are owed to NAl\/IS and
Transdev, and not to the Does.

2. Subcontract between Transdev and NAMS

ln the present declaratory judgment action, Plaintiff, ANI, asserts that the Subcontract
between Transdev and NAl\/IS is an "insured contract" Within the meaning of the lmproper
Sexual Conduct Liability Coverage Form made part of the 2013 Primary Policy. In the
Underlying Complaint, the Doe Defendants averred that "at all times pertinent hereto, Transdev
was under contract with [the Port Authority ofAllegheny County] to provide the Ser‘vice in
Allegheny County [. . .] including the Service that was provided to lane Doe and, as a result,
Transdev is legally liable for the service, generally and specifically as a common carrier.” (ECF
No. 81 -2 at ill 7). The Underlying Complaint further alleges that Transdev, subcontracted to

provide such services by and through an agreement made with NAMS, effective December 31,

ll

 

 

2012 (hereinafter "Subcontract"). (ECF No. 81-2 atil 18). Under the terms of the Subcontract,
NAMS agreed to "indemnify, save harmless, and defend [Transdevl and [PAT] from and
against any and all claims, loss or damage, charge or expense, including all costs of suits and
reasonable attorney’s fees, to which it or any of them may be put or subjected by reason of any
damage, loss, or injury to persons, including accidental death resulting from the action or
inaction of [NAMS], its employees, and/or agents in the performance of‘ the Subcontract." (ECF
Nos. 81 at il 110 and 81-6 at p. 3). The Does are not parties to these contracts of insurance

As stipulated by the parties, the improper Sexual Conduct Liability Coverage
Form, made part of the 2013 Primary Policy, excludes any obligation for ANI to pay "damages"
for "bodily injury" for which NAMS is obligated to pay by reason of assumption of liability by
contract, unless such obligation is assumed in an "insured contract " (ECF Nos. 81 atil
ll4)(ernphasis added). Under the lmproper Sexual Conduct Liability Coverage Form in the
2013 Primary Policy, “an "insured contract" is "that part of any other contract or agreement
pertaining to your business under which you assume the tort liability of another to pay 'damages'
because of 'bodily injury' arising from 'impr'oper sexual conduct‘ to a third person or
organization, if the contract or agreement is made prior to the date when the 'improper sexual
conduct’ takes place," (ECF Nos. 81 at il 115). Further, under definition of "insured contract,”
“the "improper sexual conduct" must take place during the policy period,” and the “tort liability
means a liability that would be imposed by law in the absence of any contractor agreement.”
(ECF Nos. 81 at il 115). l

Defendants, Transdev and NAMS, agree with Plaintiff, ANI, that the Subcontract
between Transdev and NAl\/IS is an "insured contract" within the meaning of the lrnproper

Sexual Conduct Liability Coverage Form made part of the 2013 Primary Policy. (ECF Nos. 106

12

 

 

 

and 107). In opposition to these concessions, the Doe Defendants argue that Transdev, as an
alleged common carrier', cannot by contract avoid liability for either negligence or intentional
torts. Following review of the Underlying Complaint, the Stipulation of the Parties, and the
Subcontract, this Court concludes that the Doe Defendants’ argument against ANl’s defense of
Transdev lacks merit. Transdev’s Subcontract with NAMS does not grant Transdev relief from
any of Transdev’s independent liability to the Does. lt does not concern any coverage for any
alleged common carrier independent liability of Transdev. The Subcontract does not limit any
liability of Transdev. lt only obligates NAMS to provide Transdev with a defense and
indemnification for any liability to third parties (i.e., the Does). Under the Subcontract, NAMS
agreed to "indernnify, save harmless, and defend [Transdev] and [PATl from and against any
and all claims, loss or damage, charge or expense, including all costs of suits and reasonable
attorney's fees, to which it or any of them may be put or subjected by reason of any damage, loss,
or injury to persons, including accidental death resulting from the action or inaction of
[NAMS], its eniployees, and/or agents in the performance of the Subcontract." (ECF Nos. 81 at
il 110 and 81~6 at p. 3). ln the Underlying Complaint, the Does have sued Transdev for
vicarious liability for the alleged tortious conduct of Burrelli towards Jane Doe. (ECF No. 81-1)
Thus, the Doe Defendants are seeking recovery from Transdev for damages resulting from the
conduct of NAMS’s employee, Bun'elli. The language of the Subcontract and the insurance
contract require ANl to defend Transdev in such case.

Presently, any declaration that ANI has a duty to defend Transdev will not impact the
Does’ legal ability to establish liability against Transdev or to seek recovery from any judgments
they obtain against Transdev and/or NAMS. The Doe Defendants have not produced any legal

or factual basis to prevent enforcement of the insured contract provisions of the subcontract

13

 

between Transdev and NAMS and/or of the insurance contract between ANl and NAMS. The
contracts at issue reflect the clear intent of the contracting parties, i.e. Transdev and NAMS and
ANI and NAMS. There is no ambiguity within the documents The positions taken by ANI,
Transdev, and NAl\/IS are consistent With the terms and conditions of the subcontract and of the
insurance contract at issue. Accordingly, the Subcontract between Transdev and NAMS is an
"insured contract" within the meaning of the lmproper Sexual Conduct Liability Coverage Porm
made part of the 2013 Primary Policy.
3. “Insured Contract” Provisions of the 2013 Policy

Having decided that the Transdev and NAMS subcontract is an “insured contract,” ANI,
Transdev, and NAMS request a declaration that ANl’s defense of Transdev is in accordance with
the “insured contr'act” provisions of the lmproper Sexual Conduct Liability Coverage Form made
part of the 2013 Primary Policy. The lmproper Sexual Conduct Liability Coverage section,
included in the 2013 Primary Policy, provides:

We will pay those sums that the insured becomes legally obligated to pay as "damages"

because of "bodily injury" arising from "improper sexual conduct." No other obligation

or liability to pay sums or perform acts or services is covered unless explicitly provided

for under SECTION lll - OTHER PAYMENTS.
(ECF No. 81 at Ex. C). SECTION lll-OTHER PAYMENTS provides:

We will pay, with respect to any "claim" or "suit" we defend:

1. All expenses we incur, including but not limited to, reasonable and customary
attorney fees, costs and disbursements

Id. Based upon the Court’s interpretation of these provisions, as well as the manifested intent
and consent of ANI, Transdev, and NAMS, it is determined that ANl has an obligation to defend
Transdev in the underlying litigation. ANI has acted in accordance with the “insured contract”
provisions under the lmproper Sexual Conduct Liability Coverage Form made part of the 2013

Primary Policy. Accordingly, Plaintiff, ANl’s Motion for Summary Judgment is granted.
14

 

 

4. Doe Defendants’ Motion for Partial Summary Judgment

As regard, the Doe Defendants’ Motion for Partial Summary Judgment, insofar as this
Court has determined that ANl is responsible to provide a defense to Transdev pursuant to the
language of the relevant contracts, the Doe Defendants’ Motion for Partial Summary Judgment,
seeking a declaration that ANI has no obligation to defend Transdev, lacks merit and is denied.

C. Plaintiff’s Motion to Strike Affirmative Defenses

The Doe Defendants previously filed their Answer to Plaintiff, ANl’s, Amended
Complaint. (ECF No. 84). ln said Answer, the Doe Defendants raised numerous Affirmative
Defenses. Plaintiff, ANl, has filed a l\/lotion to Strike said Affirmative Defenses (ECF No. 86),
and the Doe Defendants have responded to said l\/Iotion. (ECF No. 91). Before the Court ruled
on the Motion, the parties each filed their respective l\/lotion for Summary Judgment, seeking
final resolution of the remaining declaratory judgment issues in this case. This Court has
considered the Affirmative Defenses raised by the Doe Defendants (ECF No. 86), the Plaintiff,
ANl’s, Motion to Strike (ECF No. 86), the Doe Defendants’ Response (ECF No. 91), and the
January 22, 2019, arguments of counsel on all motions The rulings herein resolve resolving all
declaratory judgment issues pending before this Court. As such, Plaintiff, ANl’s, l\/lotion to
Strike Affirmative Defenses is moot. As such no further court action is being taken.

IV. CONCLUSION

For reasons stated above, Plaintiff, ANl’s, Motion to Strike Defendant, Jane Doe, by and
through her brother and legal representative, John Doe, and Joe Doe, individually and in his own
right’s (“Does”), Affirmative Defenses to Amended Complaint (ECF No. 86) is moot;
Defendants Does’, Motion for Partial Summary Judgment (ECF Nos. 92-95) is denied; and

Plaintiff, ANI’s, Motion for Summary Judgment (ECF No. 96) is granted.

15

 

BY THE COURT:

    

 

Marilyn J. IZ.:r]§n ill y `
United Stat ist " tJudge

16

 

 

